PER CURIAM.
The appellant challenges an order by which his motion to correct an illegal sentence pursuant to Heggs v. State, 759 So.2d 620 (Fla.2000), was denied. Athough the trial court denied the claim because the appellant was sentenced to a negotiated term, the trial court failed to attach a copy of the plea agreement that would refute the appellant’s allegations. Because the appellant has alleged a facially sufficient claim under Heggs, we reverse and remand for the trial court to either grant the requested relief or to attach record portions conclusively showing the appellant is entitled to no relief.
REVERSED and REMANDED.
ALLEN, VAN NORTWICK and POLSTON, JJ., concur.